Name: Commission Regulation (EC) No 1594/98 of 23 July 1998 fixing for the 1998/99 marketing year the amount of the aid for the cultivation of grapes intended for the production of certain varieties of dried grapes
 Type: Regulation
 Subject Matter: plant product;  economic policy;  foodstuff;  marketing
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 98 L 208/19 COMMISSION REGULATION (EC) No 1594/98 of 23 July 1998 fixing for the 1998/99 marketing year the amount of the aid for the cultivation of grapes intended for the production of certain varieties of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Article 7(5) thereof, Whereas the second subparagraph of Article 7(1) of Regu- lation (EC) No 2201/96 establishes the criteria for fixing aid for the cultivation of grapes intended for the produc- tion of dried grapes of the sultana and Muscatel varieties and currants; Whereas the third subparagraph of Article 7(1) of Regula- tion (EC) No 2201/96 provides for the possibility to differentiate the amount of aid on the basis of the vari- eties of grapes and on other factors which may affect yield; whereas in the case of sultanas provision should be made for further differentiation between areas affected by phylloxera or replanted within the last five years, and other areas; Whereas, however, it is appropriate to provide that areas having a yield lower than a threshold differentiated for the varieties concerned shall not be considered as special- ised areas for the application of the aid arrangements; whereas, therefore, aid shall not be granted for the cultiva- tion of such areas; Whereas it is necessary to determine the aid to be granted to producers who replant their vineyards in order to combat phylloxera under the conditions laid down in Article 7(4) of Regulation (EC) No 2201/96; Whereas verification of the areas used for growing these grapes has revealed no overrun of the maximum guaran- teed area fixed in Article 4 of Commission Regulation (EEC) No 2911/90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying (3), as last amended by Regulation (EC) No 2614/95 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. For the 1998/99 marketing year, which lasts from 1 September 1998 to 31 August 1999, the per hectare aid for the cultivation of grapes intended for the production of dried grapes of the sultana and Muscatel varieties and currants referred to in Article 7(1) of Regulation (EC) No 2201/96 shall be as specified in the Annex hereto. 2. For the application of the second subparagraph of Article 7(1) of Regulation (EC) No 2201/96, areas having a yield per hectare less than: Ã¯ £ § 1 900 kilograms of dried grapes for sultanas affected by phylloxera or replanted within the last five years, Ã¯ £ § 3 000 kilograms of dried grapes for other sultanas, Ã¯ £ § 2 100 kilograms of dried grapes for currants, Ã¯ £ § 520 kilograms of dried grapes for muscatels, shall not be considered as specialised areas. The aid shall not be paid for the cultivation of the abovementioned products on these areas. 3. Member States shall take all necessary measures for checking this minimum yield. Article 2 Pursuant to Article 7(4) of Regulation (EC) No 2201/96, the per hectare aid to be granted to producers who replant their vineyards in order to combat phylloxera shall be ECU 3 917 per hectare. The Member States concerned shall take the adminis- trative provisions needed for the granting of this aid. Article 1(2) shall not apply in such cases. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1998. (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 278, 10. 10. 1990, p. 35. (4) OJ L 268, 10. 11. 1995, p. 7. EN Official Journal of the European Communities 24. 7. 98L 208/20 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX AID FOR THE CULTIVATION OF DRIED GRAPES Variety ECU/ha Sultanas affected by phylloxera or replanted within the last five years 2 400 Other sultanas 3 290 Currants 3 080 Muscatels 880